



COURT OF APPEAL FOR ONTARIO

CITATION: Freed (Yorkville) Ltd. v. High Value Consultants
    Limited, 2016 ONCA 444

DATE: 20160607

DOCKET: C61505

Cronk, Blair and Pardu JJ.A.

BETWEEN

Freed (Yorkville) Ltd.

Plaintiff

(Appellant)

and

High Value Consultants Limited

Defendant

(Respondent in Appeal)

Harvin D. Pitch and Adam Brunswick, for the appellant

Michael R. Kestenberg, for the respondent

Heard: May 27, 2016

On appeal from the judgment of Justice David G. Stinson
    of the Superior Court of Justice, dated December 7, 2015, with reasons reported
    at 2015 ONSC 7625.

ENDORSEMENT


[1]

Freed (Yorkville) Ltd. and High Value Consultants Limited, and their
    principals, are experienced and sophisticated players in the field of
    commercial real estate purchases and financings. They are represented by
    experienced and sophisticated advisors.

[2]

In October, 2012, Freed agreed to purchase a property on Dupont St. in
    Toronto from High Value for $9 million, subject to a vendor take-back mortgage
    (VTB) of $4.5 million. The property was to form part of a land assembly Freed
    was putting together for the construction of a residential mixed use
    condominium development. The Agreement of Purchase and Sale (the APS) was
    amended several times over a period of almost two years of negotiations, with a
    final closing date set for July 25, 2014.

[3]

The transaction failed to close. Freed and High Value brought competing
    motions for summary judgment relating to the return, or non-return, of $1.2
    million in deposits Freed had paid prior to closing. On December 2015, David
    Stinson J., of the Superior Court of Justice, granted judgment in favour of
    High Value, ruling that it was entitled to retain the deposits. Freed appeals
    from that judgment.

[4]

We dismiss the appeal, essentially for the thorough and careful reasons
    provided by the motion judge.

The Agreements, the Further Negotiations, and the Failure to
    Close

[5]

Under the APS, Freed was to, and did, pay a series of four deposits,
    totalling $1.2 million. The deposits were to vest in favour of High Value in
    February 2014 upon the waiver of certain conditions by Freed. Freed waived
    those conditions.

[6]

The APS contained three terms relating to the VTB that are particularly
    important to the dispute between the parties:

(i) the VTB was to include an Escrow
    Deed Provision pursuant to which  in the event that Freed defaulted under the
    VTB without curing the default within a specified period of time (30 and 32 days)
     High Value was entitled to register a deed (prepared, and held in escrow in
    the meantime) transferring the property back to High Value free and clear of
    encumbrances.

(ii) while the original APS contained
    a clause prohibiting secondary financing, a Secondary Financing Amendment was
    negotiated permitting such financing on the following strict terms:

No secondary financing shall be allowed on the Property,
    save and except in the event such lender under such financing agrees to
    subordinate its rights (including a standstill) in favour of High Values
    rights under the VTB.

(iii) the APS contained an Escalator
    Clause pursuant to which the purchase price and the amount of the VTB would be
    increased retroactively based on a formula applied to the subsequent sale of
    the two adjacent properties that were to form the rest of the planned land
    assembly.

[7]

The transaction ran aground on the Secondary Financing Amendment.

[8]

Freed had difficulty obtaining a secondary financing commitment, but
    advised High Value three days before the date fixed for closing that Romspen
    Investment Corporation had provided a commitment. A flurry of last-minute
    negotiations and late-night presentation of draft documentation ensued, but
    ultimately the parties could not agree that the secondary financing proposal
    complied with the Secondary Financing Amendment. This was because Romspen
    insisted that High Value execute a Subordination and Standstill Agreement (the
    SASA), the draft details of which were not completed but which in any event
    contained two requirements that became deal breakers: first, the proposed SASA
    required High Value to acknowledge that, if it re-acquired the property
    pursuant to the Escrow Deed Provision, it would do so subject to Romspens
    secondary mortgage financing; secondly, its terms would deprive High Value of
    the benefit of the Escalator Clause because it would limit the amount of High
    Values priority over the Romspen position to the face amount of the VTB,
    thereby preventing any increase in the amount of the purchase price under the
    Escalator Clause from being added to, and therefore secured by, the VTB.

[9]

In spite of its several amendments over time, the APS continued to
    contain a time is of the essence clause. High Value tendered on the closing
    date. The transaction did not close. High Value took the position that Freed
    was in breach and retained the deposits. Freed ultimately accepted that the
    transaction was at an end (in its view, because of High Values breach by
    insisting on its interpretation of the Secondary Financing Amendment), and
    commenced an action seeking repayment of the deposits. High Value brought a
    cross-motion to dismiss the claim and for a declaration that it is entitled to
    keep the deposits.  Hence the duelling summary judgment motions that the motion
    judge resolved in High Values favour.

Discussion

[10]

As noted, the motion judge gave careful and full reasons, and we see no
    basis for interfering with his findings and conclusions. He interpreted the APS
    and related documentation as a whole in accordance with their terms and in the
    context of the purpose of the proposed transaction, the parties negotiations,
    and their experience. He made no error in law. His findings of fact
    underpinning the interpretive exercise were all supported by the record. His
    interpretation was entirely reasonable.

[11]

We agree with the motion judges view that when High Value agreed to
    vary the prohibition against secondary financing, it did so under strict terms.
    The strict terms were that such financing would be permitted only where the
    secondary lender agreed to subordinate its rights (including a standstill) in
    favour of High Values
rights under the VTB
. The
    reference to High Values rights under the VTB signals that the parties
    intended to encompass more than merely the subordination of the secondary
    lenders rights as that term is commonly understood. High Values rights under
    the VTB were to include its broadly protective rights under the Escrow Deed
    Provision and its right to enjoy and protect a potential increased purchase
    price under the Escalator Clause.  We see no error in the motion judges
    interpretation of the APS and the Secondary Financing Amendment to this effect.

[12]

Nor is there anything commercially unreasonable about such an
    interpretation. Freed argues that no commercial lender would ever agree to
    provide financing secured by a secondary mortgage but be required to discharge
    that mortgage without having received payment. However, while the Secondary
    Financing Amendment may have made secondary financing difficult to obtain  and
    evidently did  the benefits just referred to provided valid commercial reasons
    for High Value to insist on such terms, having negotiated for and originally
    obtained a complete prohibition against such financing. At the same time, Romspens
    mortgage rights were protected in other ways, as the motion judge observed: it
    was to be collaterally secured against the other properties in the land
    assembly package, giving it security in that regard; and it could protect
    itself in relation to the subject property by negotiating the ability to cure
    any default under the VTB  a solution Romspens witness suggested a secondary
    lender would seek in the face of a provision similar to the Escrow Deed
    Provision. These may not be perfect remedies for a secondary lender but they
    are not unreasonable limitations given the narrow margin of manoeuverability
    open to Freed for such financing under the Secondary Financing Agreement.

[13]

Importantly as well, Freeds interpretation of the APS and the proposed
    SASA would effectively emasculate the potential value of the Escalator Clause.

[14]

Freed submits that the reference in the Secondary Financing Agreement to
    the subordination of the secondary lenders rights including a standstill
    necessarily implies that the secondary lenders mortgage was to remain on title
    and that High Value had therefore agreed to exercise the Escrow Deed Provision
    subject to any secondary security registered on title under the Secondary
    Financing Agreement. This argument may weigh somewhat in favour of Freeds
    interpretation, but is not dispositive in our view. There are various types of
    standstill agreements, and there could be reasons for requiring the secondary
    lender to hold off exercising its remedies during the specified curative period
    that was open to Freed under the agreements.

[15]

With his customary candour, Mr. Pitch acknowledges that if we accept the
    motion judges interpretation of the agreements  as we do  the respondent
    must prevail. It is therefore unnecessary to address the arguments flowing from
    the premise that Freeds interpretation was correct about whether High Value
    was entitled to insist on the closing of the transaction. Having made the
    interpretation he did, the motion judge did not err in holding that High Value
    was entitled to tender, that Freed was obliged to close (and apparently had the
    cash funds available that would have enabled it to do so), and that, in the
    circumstances, the deposits were non-refundable.

Disposition

[16]

For all the foregoing reasons, the appeal is dismissed. In accordance
    with the agreement of counsel, the respondent is entitled to its costs of the
    appeal, fixed in the amount of $15,000 inclusive of disbursements and all
    applicable taxes.

E.A. Cronk J.A.

R.A. Blair J.A.

G. Pardu J.A.


